Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160545 & (13)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160545
                                                                    COA: 350229
                                                                    St Clair CC: 17-003043-FC
  CHARLES DAVID POST,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED, in
  part, to the extent that the defendant asks for expedited review and to amend the application
  for leave to appeal and add new claims. The application for leave to appeal the September
  24, 2019 order of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
         b0518
                                                                               Clerk